But THE COURT
(THRUSTON, Circuit Judge, not sitting)
overruled the objection, and suffered the witness to be sworn and examined.
On the next day, however, (May 20, 1836,) the jury having been adjourned over, Mr. Key, for the defendant, to show that the witness was incompetent, without a release from the plaintiffs, cited Starkie, Ev. pt. 4, p. 1732, note d, and the cases there referred to.
THE COURT was of opinion, that the release under the seal of one of the firm, stating himself to be a partner, is a sufficient release. THE COURT said that the witness (who had been examined yesterday, without a release), must be examined again, unless the defendants should waive the new examination; which they did.